Exhibit 10.11

 

PDF SOLUTIONS, INC.

2001 EMPLOYEE STOCK PURCHASE PLAN

(Adopted by the Stockholders on MAY 18, 2010 and Amended and Restated by the
Board on July 22, 2013)

 

 

SECTION 1.     PURPOSE.

 

            This PDF Solutions, Inc. 2001 Employee Stock Purchase Plan was
originally effective as of the Initial Public Offering Date. The purpose of this
2001 Employee Stock Purchase Plan is to provide eligible employees of the
Company and its participating Subsidiaries with the opportunity to purchase
Common Stock through payroll deductions. The Plan is intended to qualify as an
employee stock purchase plan under Section 423(b) of the Code.

 

SECTION 2.     DEFINITIONS.

 

            2.1 "1934 Act" means the Securities Exchange Act of 1934, as
amended. Reference to a specific Section of the 1934 Act or regulation
thereunder shall include such Section or regulation, any valid regulation
promulgated under such Section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such Section or

regulation.

 

            2.2 "Board" means the Board of Directors of the Company.

 

            2.3 "Change in Control" means an event in which the Company or its
stockholders enter into an agreement to dispose of all or substantially all of
the assets or outstanding capital stock of the Company by means of a sale,
merger or reorganization in which the Company will not be the surviving
corporation (other than a reorganization effected primarily to change the
jurisdiction in which the Company is incorporated, a merger or consolidation
with a wholly-owned Subsidiary, or any other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings, regardless of whether the Company is the surviving corporation) or in
the event the Company is liquidated.

 

           2.4 "Code" means the Internal Revenue Code of 1986, as amended.
Reference to a specific Section of the Code or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

 

            2.5 "Committee" shall mean the committee appointed by the Board to
administer the Plan. Any member of the Committee may resign at any time by
notice in writing mailed or delivered to the Secretary of the Company. As of the
effective date of the Plan, the Plan shall be administered by the Compensation
Committee of the Board.

 

            2.6 "Common Stock" means the common stock of the Company.

 

 

 
Page 1 of 10

--------------------------------------------------------------------------------

 

 

            2.7 "Company" means PDF Solutions, Inc.

 

            2.8 "Compensation" means a Participant's regular wages. The
Committee, in its discretion, may (on a uniform and nondiscriminatory basis)
establish a different definition of Compensation prior to an Enrollment Date for
all options to be granted on such Enrollment Date.

 

            2.9 "Eligible Employee" means every Employee of an Employer, except
(a) any Employee who immediately after the grant of an option under the Plan,
would own stock and/or hold outstanding options to purchase stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or of any Subsidiary of the Company (including
stock attributed to such Employee pursuant to Section 424(d) of the Code), or
(b) as provided in the following sentence. The Committee, in its discretion,
from time to time may, prior to an Enrollment Date for all options to be granted
on such Enrollment Date, determine (on a uniform and nondiscriminatory basis)
that an Employee shall not be an Eligible Employee if he or she: (1) has not
completed at least two years of service since his or her last hire date (or such
lesser period of time as may be determined by the Committee in its discretion),
(2) customarily works not more than 20 hours per week (or such lesser period of
time as may be

determined by the Committee in its discretion), or (3) customarily works not
more than 5 months per calendar year (or such lesser period of time as may be
determined by the Committee in its discretion).

 

            2.10 "Employee" means an individual who is a common-law employee of
any Employer, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.

 

            2.11 "Employer" or "Employers" means any one or all of the Company,
and those Subsidiaries which, with the consent of the Board, have adopted the
Plan.

 

            2.12 "Enrollment Date" means such dates as may be determined by the
Committee (in its discretion and on a uniform and nondiscriminatory basis) from
time to time.

 

            2.13 "Grant Date" means any date on which a Participant is granted
an option under the Plan.

 

            2.14 "Participant" means an Eligible Employee who (a) has become a
Participant in the Plan pursuant to Section 4.1 and (b) has not ceased to be a
Participant pursuant to Section 8 or Section 9.

 

            2.15 "Plan" means the PDF Solutions, Inc. 2001 Employee Stock
Purchase Plan, as set forth in this instrument and as hereafter amended from
time to time.

 

            2.16 "Purchase Date" means such dates as may be determined by the
Committee (in its discretion and on a uniform and nondiscriminatory basis) from
time to time prior to an Enrollment Date for all options to be granted on such
Enrollment Date.

 

 

 
Page 2 of 10

--------------------------------------------------------------------------------

 

 

            2.17 "Subsidiary" means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

SECTION 3.     SHARES SUBJECT TO THE PLAN.

 

            3.1 Number Available. A maximum of 300,000 shares (after giving
effect to the June 2001 stock split) of Common Stock shall be available for
issuance pursuant to the Plan. Beginning with the first fiscal year of the
Company beginning after the effective date of the Plan, on the first day of each
fiscal year of the Company, Shares will be added to the Plan equal to the least
of (a) 2% of the outstanding Shares on the last day of the prior fiscal year,
(b) 675,000 Shares (after giving effect to the June 2001 stock split), or (c)
such lesser amount as determined by the Board. Shares sold under the Plan may be
newly issued shares or treasury shares.

 

            3.2 Adjustments. In the event of any reorganization,
recapitalization, stock split, subdivision of the outstanding shares, reverse
stock split, stock dividend, declaration of a dividend payable in a form other
than shares in an amount that will have a material effective on the shares,
combination or consolidation of shares, merger, consolidation, offering of
rights, spin-off or other similar change in the capital structure of the
Company, the Board shall make appropriate adjustments in the number, kind and
purchase price of the

shares or securities available for purchase under the Plan and in the maximum
number of shares or kind of securities subject to and purchase price for any
option under the Plan.

 

SECTION 4.      ENROLLMENT.

 

            4.1 Participation. Each Eligible Employee may elect to become a
Participant by enrolling or re-enrolling in the Plan effective as of any
Enrollment Date. In order to enroll, an Eligible Employee must complete, sign
and submit to the Company an enrollment form in such form, manner and by such
deadline as may be specified by the Committee from time to time (in its
discretion and on a nondiscriminatory basis). Any Participant whose option
expires and who has not withdrawn from the Plan automatically will be
re-enrolled in the Plan on the Enrollment Date immediately following the
Purchase Date on which his or her option expires. Any Participant whose option
has not expired and who has not withdrawn from the Plan automatically will be
deemed to be un-enrolled from the Participant's current option and be enrolled
as of a subsequent Enrollment Date if the price per Share on such subsequent
Enrollment Date is lower than the price per Share on the Enrollment Date
relating to the Participant's current option.

 

            4.2 Payroll Withholding. On his or her enrollment form, each
Participant must elect to make Plan contributions via payroll withholding from
his or her Compensation. Pursuant to such procedures as the Committee may
specify from time to time, a Participant may elect to have withholding equal to
a whole percentage from 1% to 10% (or such lesser, or greater, percentage that
the Committee may establish from time to time for all options to be granted on
any Enrollment Date). A Participant may elect to increase or decrease his or her
rate of payroll withholding by submitting a new enrollment form in accordance
with such procedures as may be established by the Committee from time to time. A
Participant may stop his or her payroll withholding by submitting a new
enrollment form in accordance with such procedures as may be established by the
Committee from time to time. In order to be effective as of a specific date, an
enrollment form must be received by the Company no later than the deadline
specified by the Committee, in its discretion and on a nondiscriminatory basis,
from time to time. Any Participant who is automatically re-enrolled in the Plan
will be deemed to have elected to continue his or her contributions at the
percentage last elected by the Participant.

 

 

 
Page 3 of 10

--------------------------------------------------------------------------------

 

 

SECTION 5.     OPTIONS TO PURCHASE COMMON STOCK.

 

            5.1 Grant of Option. On each Enrollment Date on which the
Participant enrolls or re-enrolls in the Plan, he or she shall be granted an
option to purchase shares of Common Stock.

 

            5.2 Duration of Option. Each option granted under the Plan shall
expire upon the conclusion of the option's offering period which will end on the
earliest to occur of (a) the completion of the purchase of shares on the last
Purchase Date occurring within 27 months of the Grant Date of such option, (b)
such shorter option period as may be established by the Committee from time to
time prior to an Enrollment Date for all options to be granted on such

Enrollment Date, or (c) the date on which the Participant ceases to be such for
any reason. Until otherwise determined by the Committee for all options to be
granted on an Enrollment Date, the period referred to in clause (b) in the
preceding sentence shall mean the period from the applicable Enrollment Date
through the last business day prior to the immediately following Enrollment
Date.

 

            5.3 Number of Shares Subject to Option. The number of shares
available for purchase by each Participant under the option will be established
by the Committee from time to time prior to an Enrollment Date for all options
to be granted on such Enrollment Date.

 

            5.4 Other Terms and Conditions. Each option shall be subject to the
following additional terms and conditions:

 

            (a) payment for shares purchased under the option shall be made only
through payroll withholding under Section 4.2;

 

            (b) purchase of shares upon exercise of the option will be
accomplished only in accordance with Section 6.1;

 

            (c) the price per share under the option will be determined as
provided in Section 6.1; and

 

            (d) the option in all respects shall be subject to such other terms
and conditions (applied on a uniform and nondiscriminatory basis), as the
Committee shall determine from time to time in its discretion.

 

 

 
Page 4 of 10

--------------------------------------------------------------------------------

 

 

SECTION 6.     PURCHASE OF SHARES.

 

            6.1 Exercise of Option. Subject to Section 6.2, on each Purchase
Date, the funds then credited to each Participant's account shall be used to
purchase whole shares of Common Stock. Any cash remaining after whole shares of
Common Stock have been purchased shall be carried forward in the Participant's
account for the purchase of shares on the next Purchase Date. The price per
Share of the Shares purchased under any option granted under the Plan shall be

eighty-five percent (85%) of the lower of:

 

            (a) the closing price per Share on the NASDAQ National Market System
on the Grant Date for such option (or, if the Grant Date is a non-trading day on
the NASDAQ National Market, then the closing price on the prior NASDAQ trading
day); or

 

            (b) the closing price per Share on the NASDAQ National Market System
on the Purchase Date.

 

            6.2 Delivery of Shares. As directed by the Committee in its sole
discretion, shares purchased on any Purchase Date shall be delivered directly to
the Participant or to a custodian or broker (if any) designated by the Committee
to hold shares for the benefit of the Participants. As determined by the
Committee from time to time, such shares shall be delivered as physical

certificates or by means of a book entry system.

 

            6.3 Exhaustion of Shares. If at any time the shares available under
the Plan are over-enrolled, enrollments shall be reduced proportionately to
eliminate the over-enrollment. Such reduction method shall be "bottom up," with
the result that all option exercises for one share shall be satisfied first,
followed by all exercises for two shares, and so on, until all available

shares have been exhausted. Any funds that, due to over-enrollment, cannot be
applied to the purchase of whole shares shall be refunded to the Participants
(without interest thereon).

 

6.4 Limitation on Shares.

 

(a)     Notwithstanding the above, the maximum number of shares a Participant
may purchase on any Purchase Date shall be twelve thousand five hundred (12,500)
Shares.

 

(b)     Any provisions of the Plan to the contrary notwithstanding, no
Participant shall be granted rights to purchase shares under this Plan which
permits the Participant’s rights to purchase shares under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate which exceeds twenty-five thousand dollars
($25,000) of the fair market value of such shares (determined at the time such
rights are granted) for each calendar year in which such rights are outstanding
at any time.

 

SECTION 7.     WITHDRAWAL.

 

            7.1 Withdrawal. A Participant may withdraw from the Plan by
submitting a completed enrollment form to the Company. A withdrawal will be
effective only if it is received by the Company by the deadline specified by the
Committee (in its discretion and on a uniform and nondiscriminatory basis) from
time to time. When a withdrawal becomes effective, the Participant's payroll
contributions shall cease and all amounts then credited to the Participant's

account shall be distributed to him or her (without interest thereon).

 

 

 
Page 5 of 10

--------------------------------------------------------------------------------

 

 

SECTION 8.     CESSATION OF PARTICIPATION.

 

            8.1 Termination of Status as Eligible Employee. A Participant shall
cease to be a Participant immediately upon the cessation of his or her status as
an Eligible Employee (for example, because of his or her termination of
employment from all Employers for any reason). As soon as practicable after such
cessation, the Participant's payroll contributions shall cease and all amounts
then credited to the Participant's account shall be distributed to him or her
(without interest thereon).

 

             8.2 Leave of Absence or Temporarily Out of Continuous Employment.
Any Participant who is (y) on a leave of absence approved by the Participant’s
employer, or (z) otherwise temporarily not an Eligible Employee even though the
Participant is still an employee of the Company or a Subsidiary (the date of any
such event is referred to herein as the “Transition Date”), shall continue to be
a Participant for a period the longer of (i) three (3) months after such
Transition Date or so long as the Participant's right to reemployment with his
or her employer is guaranteed either by statute or applicable laws. If the
Participant does not return from his or her leave of absence or otherwise become
an Eligible Employee again by the date that is three (3) months from the
Transition Date, his or her employment relationship will be deemed to have
terminated, and his or her election to participate in the Plan shall be deemed
to have been cancelled on the first (1st) day following such three (3) month
period after the Transition Date, unless the Participant’s right to reemployment
with his or her employer is guaranteed either by statute or applicable laws, in
which case his or her election to participate in the Plan shall be deemed to
have been cancelled on the first (1st) day after the date that the Participant’s
right to reemployment with his or her employer is no longer guaranteed either by
statute or applicable laws.

 

SECTION 9.     DESIGNATION OF BENEFICIARY.

 

            9.1 Designation. Each Participant may, pursuant to such uniform and
nondiscriminatory procedures as the Committee may specify from time to time,
designate one or more Beneficiaries to receive any amounts credited to the
Participant's account at the time of his or her death. Notwithstanding any
contrary provision of this Section 9, Sections 9.1 and 9.2 shall be operative

only after (and for so long as) the Committee determines (on a uniform and
nondiscriminatory basis) to permit the designation of Beneficiaries.

 

            9.2 Changes. A Participant may designate different Beneficiaries (or
may revoke a prior Beneficiary designation) at any time by delivering a new
designation (or revocation of a prior designation) in like manner. Any
designation or revocation shall be effective only if it is received by the
Committee. However, when so received, the designation or revocation shall be
effective as of the date the designation or revocation is executed (whether or
not the Participant still is living), but without prejudice to the Committee on
account of any payment made before the change is recorded. The last effective
designation received by the Committee shall supersede all prior designations.

 

 

 
Page 6 of 10

--------------------------------------------------------------------------------

 

 

            9.3 Failed Designations. If a Participant dies without having
effectively designated a Beneficiary, or if no Beneficiary survives the
Participant, the Participant's Account shall be payable to his or her estate.

 

SECTION 10.     CHANGE IN CONTROL.

 

In the event of a Change in Control, all outstanding purchase rights under the
Plan shall automatically be exercised immediately prior to the consummation of
such Change in Control (such date shall be considered herein a “Purchase Date”)
by causing all amounts credited to each Participant’s account to be applied to
purchase as many shares pursuant to the Participant’s purchase rights, subject
to the limitations of the Plan. The Company shall use its best efforts to
provide at least ten (10) days’ prior written notice of the occurrence of a
Change in Control and Participants shall, following the receipt of such notice,
have the right to terminate their outstanding purchase rights prior to the
effective date of such Change in Control.

 

SECTION 11.     ADMINISTRATION.

 

            11.1 Plan Administrator. The Plan shall be administered by the
Committee. The Committee shall have the authority to control and manage the
operation and administration of the Plan.

 

            11.2 Actions by Committee. Each decision of a majority of the
members of the Committee then in office shall constitute the final and binding
act of the Committee. The Committee may act with or without a meeting being
called or held and shall keep minutes of all meetings held and a record of all
actions taken by written consent.

 

            11.3 Powers of Committee. The Committee shall have all powers and
discretion necessary or appropriate to supervise the administration of the Plan
and to control its operation in accordance with its terms, including, but not by
way of limitation, the following discretionary powers:

 

            (a) To interpret and determine the meaning and validity of the
provisions of the Plan and the options and to determine any question arising
under, or in connection with, the administration, operation or validity of the
Plan or the options;

 

            (b) To determine any and all considerations affecting the
eligibility of any employee to become a Participant or to remain a Participant
in the Plan;

 

(c) To cause an account or accounts to be maintained for each Participant;

 

            (d) To determine the time or times when, and the number of shares
for which, options shall be granted;

 

            (e) To establish and revise an accounting method or formula for the
Plan;

 

 

 
Page 7 of 10

--------------------------------------------------------------------------------

 

 

            (f) To designate a custodian or broker to receive shares purchased
under the Plan and to determine the manner and form in which shares are to be
delivered to the designated custodian or broker;

 

            (g) To determine the status and rights of Participants and their
Beneficiaries or estates;

 

            (h) To employ such brokers, counsel, agents and advisers, and to
obtain such broker, legal, clerical and other services, as it may deem necessary
or appropriate in carrying out the provisions of the Plan;

 

            (i) To establish, from time to time, rules for the performance of
its powers and duties and for the administration of the Plan;

 

            (j) To adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Plan by employees who are foreign
nationals or employed outside of the United States;

 

            (k) To delegate to any one or more of its members or to any other
person, severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan.

 

            10.4 Decisions of Committee. All actions, interpretations, and
decisions of the Committee shall be conclusive and binding on all persons, and
shall be given the maximum possible deference allowed by law.

 

            10.5 Administrative Expenses. All expenses incurred in the
administration of the Plan by the Committee, or otherwise, including legal fees
and expenses, shall be paid and borne by the Employers, except any stamp duties
or transfer taxes applicable to the purchase of shares may be charged to the
account of each Participant. Any brokerage fees for the purchase of shares by a
Participant shall be paid by the Company, but fees and taxes (including
brokerage fees) for the transfer, sale or resale of shares by a Participant, or
the issuance of physical share certificates, shall be borne solely by the
Participant.

 

            11.6 Eligibility to Participate. No member of the Committee who is
also an employee of an Employer shall be excluded from participating in the Plan
if otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own account under the Plan.

 

            11.7 Indemnification. Each of the Employers shall, and hereby does,
indemnify and hold harmless the members of the Committee and the Board, from and
against any and all losses, claims, damages or liabilities (including attorneys'
fees and amounts paid, with the approval of the Board, in settlement of any
claim) arising out of or resulting from the implementation of a duty, act or
decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of any such
individual.

 

 

 
Page 8 of 10

--------------------------------------------------------------------------------

 

 

SECTION 12.     AMENDMENT, TERMINATION, AND DURATION.

 

            12.1 Amendment, Suspension, or Termination. The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. If the Plan is terminated, the Board, in its discretion, may
elect to terminate all outstanding options either immediately or upon completion
of the purchase of shares on the next Purchase Date, or may elect to permit
options to expire in accordance with their terms (and participation to continue

through such expiration dates). If the options are terminated prior to
expiration, all amounts then credited to Participants' accounts which have not
been used to purchase shares shall be returned to the Participants (without
interest thereon) as soon as administratively practicable.

 

            12.2 Duration of the Plan. Subject to Section 12.1 (regarding the
Board's right to amend or terminate the Plan), the Plan shall terminate on May
17, 2020.

 

SECTION 13.     GENERAL PROVISIONS.

 

            13.1 Participation by Subsidiaries. One or more Subsidiaries of the
Company may become participating Employers by adopting the Plan and obtaining
approval for such adoption from the Board. By adopting the Plan, a Subsidiary
shall be deemed to agree to all of its terms, including (but not limited to) the
provisions granting exclusive authority (a) to the Board to amend the Plan, and
(b) to the Committee to administer and interpret the Plan. An Employer may
terminate its participation in the Plan at any time. The liabilities incurred
under the Plan to the Participants employed by each Employer shall be solely the
liabilities of that Employer, and no other Employer shall be liable for benefits
accrued by a Participant during any period when he or she was not employed by
such Employer.

 

            13.2 Inalienability. In no event may either a Participant, a former
Participant or his or her Beneficiary, spouse or estate sell, transfer,
anticipate, assign, hypothecate, or otherwise dispose of any right or interest
under the Plan; and such rights and interests shall not at any time be subject
to the claims of creditors nor be liable to attachment, execution or other legal
process. Accordingly, for example, a Participant's interest in the Plan is not
transferable pursuant to a domestic relations order.

 

            13.3 Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

            13.4 Requirements of Law. The granting of options and the issuance
of shares shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or securities exchanges as the
Committee may determine are necessary or appropriate.

 

            13.5 Compliance with Rule 16b-3. Any transactions under this Plan
with respect to officers (as defined in Rule 16a-1 promulgated under the 1934
Act) are intended to comply with all applicable conditions of Rule 16b-3. To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee. Notwithstanding any contrary provision of the Plan,
if the Committee specifically determines that compliance with Rule 16b-3 no
longer is required, all references in the Plan to Rule 16b-3 shall be null and
void.

 

 

 
Page 9 of 10

--------------------------------------------------------------------------------

 

 

            13.6 No Enlargement of Employment Rights. Neither the establishment
or maintenance of the Plan, the granting of options, the purchase of shares, nor
any action of any Employer or the Committee, shall be held or construed to
confer upon any individual any right to be continued as an employee of the
Employer nor, upon dismissal, any right or interest in any specific assets of
the Employers other than as provided in the Plan. Each Employer expressly

reserves the right to discharge any employee at any time, with or without cause.

 

            13.7 Apportionment of Costs and Duties. All acts required of the
Employers under the Plan may be performed by the Company for itself and its
Subsidiaries, and the costs of the Plan may be equitably apportioned by the
Committee among the Company and the other Employers. Whenever an Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it shall be done and performed by any officer or employee of
the Employers who is thereunto duly authorized by the Employers.

 

            13.8 Construction and Applicable Law. The Plan is intended to
qualify as an "employee stock purchase plan" within the meaning of Section
423(b) of the Code. Any provision of the Plan which is inconsistent with Section
423(b) of the Code shall, without further act or amendment by the Company or the
Committee, be reformed to comply with the requirements of Section 423(b). The
provisions of the Plan shall be construed, administered and enforced in
accordance with such Section and with the laws of the State of California
(excluding California's conflict of laws provisions).

 

            13.9 Captions. The captions contained in and the table of contents
prefixed to the Plan are inserted only as a matter of convenience, and in no way
define, limit, enlarge or describe the scope or intent of the Plan nor in any
way shall affect the construction of any provision of the Plan.

 

SECTION 14.     EXECUTION.

 

To record the adoption of the amended and restated Plan by the Board on July 22,
2013, the Company has caused its duly authorized officer to execute this Plan on
behalf of the Company.

 

 

PDF SOLUTIONS, INC.

         

By

 

/s/ GREGORY C. WALKER

   

Name:

Gregory C. Walker

    Title:

VP, Finance and CFO

 

 

 

 

Page 10 of 10